TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2014



                                       NO. 03-12-00659-CV


                       Employees Retirement System of Texas, Appellant

                                                  v.

                                   Cynthia A. Garcia, Appellee




           APPEAL FROM 201ST DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND ROSE
         REVERSED AND RENDERED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the district court on July 3, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the district court’s judgment. Therefore, the Court reverses the district court’s judgment and

renders judgment affirming Employees Retirement System’s final order. The appellee shall pay

all costs relating to this appeal, both in this Court and the court below.